Title: From Robert Morris to United States Congress, 10 February 1782
From: Morris, Robert,Livingston, Robert R.,Washington, George
To: United States Congress


                  
                     Philadelphia 10 Feby 1782
                  
                  The Subscribers, taking into Consideration the important Situation of Affairs in the present Moment, and the Propriety & even Necessity of informing the People and rousing them into Action; considering also the Abilities of Mr Thomas Paine as a Writer, and that he has been of considerable Utility to the common Cause by several of his Publications.  They have agreed that it will be much for the Interest of the united States that Mr Paine be engaged in their Service for the Purposes abovementioned.  They have therefore agreed, that Mr Payne be offered a Salary of eight hundred Dollars per Annum, and that the same be paid him by the Secretary of foreign Affairs.  The Salary to commence from this Day and to be paid by the Secretary of foreign Affairs, out of Monies to be allowed by the Superintendant of Finance for secret Services.  The Subscribers being of Opinion that a Salary publickly and avowedly given for the above Purpose would injure the Effect of Mr Paine’s Publications, and subject him to injurious personal Reflections.
                  
                     Robt Morris
                     Rob. R. Livingston
                     Go: Washington
                  
               